Citation Nr: 0031092	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
urticaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a back disorder.  In 
October 1998, the Ro provided the veteran a Statement of the 
Case after it determined that he had filed a Notice of 
Disagreement with the Ro's denial of an increased rating for 
urticaria.  As the veteran did not file a timely substantive 
appeal, that issue will be dismissed.


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied 
entitlement to an increased rating for urticaria.

2.  The RO notified the appellant of the April 1998 rating 
decision by a letter dated May 11, 1998.

3.  In October 1998, the RO issued a Statement of the Case 
(SOC) concerning its April 1998 decision to deny an increased 
rating for urticaria.

4.  The veteran did not file a substantive appeal as to the 
issue of entitlement to an increased rating for urticaria 
within 60 days of the SOC or within one year of the notice of 
the April 1998 rating decision.

5.  In a May 1964 rating decision which the veteran did not 
appeal, the RO denied the veteran's claim of entitlement to 
service connection for a low back disorder.

6.  Since the RO's May 1964 rating decision, no new evidence 
has been submitted which bears directly and substantially on 
the issue of whether the veteran has current disability from 
a low back disorder which is related to any disease or injury 
he incurred during his active military service.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issue of entitlement to an increased rating for 
urticaria.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000).

2.  The RO's May 1964 rating decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

3.  The veteran has not submitted new and material evidence 
to reopen his claim for service connection for a back 
disorder. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim for Increased Rating for Urticaria

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (2000).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2000).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2000).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2000).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (2000).

In an October 1998 hearing, the veteran expressed his 
disagreement with an April 1998 rating decision in which the 
RO denied an increased rating for urticaria.  On October 30, 
1998, the RO provided him with a SOC that addressed the same 
issue.  The veteran did not file a VA Form 9 to perfect his 
appeal of the denial of an increased rating for urticaria.

The Board finds that the veteran did not timely file a 
substantive appeal on the issue of entitlement to an 
increased rating urticaria.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issue of entitlement to an increased ratings 
for urticaria.


II.  Service Connection for a Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  With chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In a May 1964 rating decision, the RO denied the veteran's 
claim for service connection for a back disorder.  The 
veteran did not file a NOD or perfect an appeal of that 
disallowance of the claim.  The decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  The claim can be reopened only with the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
"disallowance" of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When service connection for lumbosacral strain was denied in 
May 1964, the evidence in the record consisted of service 
medical records and reports of VA examinations.  Service 
medical records show that the veteran developed symptoms of 
back pain after a fall in June 1952.  The reported diagnosis 
was sacroiliac sprain, left.  The treatment was application 
of heat and prescription of a pain medicine.  Subsequently 
dated service medical records do not show further complaint, 
diagnoses, or treatment of a back disorder.  The report of 
the veteran's medical examination for separation from service 
shows an assessment of no significant abnormalities.  An 
examiner indicated that the veteran's spine and other 
musculoskeletal systems were clinically normal.

During a VA examination in January 1964, the veteran 
complained that he had back pain and stiffness all of the 
time.  An examiner reported a diagnosis of bilateral 
fibromyositis of the trapezius muscles.  The veteran 
underwent a VA orthopedic examination in April 1964.  An 
examiner reported that the veteran did not have an orthopedic 
disorder.

In the May 1964 rating decision which denied entitlement to 
service connection for lumbosacral strain, the RO's rating 
Board reasoned that the veteran's last in-service examination 
did not show disability from a low back disorder.

The evidence received since the RO's May 1964 rating decision 
consists of private medical records, records of VA medical 
treatment, and reports of VA examinations.  Most of such 
records do not show treatment for a back disorder.  A private 
physician who saw the veteran in November 1996 diagnosed the 
veteran's complaints of low back pain as prostatitis.  During 
several subsequent visits, back pain was of little or no 
significance.

When examined by VA in March 1998, the veteran's back 
musculature was unremarkable.  There were no postural 
abnormalities.  He was able to bend forward 85 degrees 
without pain.  A neurological examination showed slightly 
decreased sensation to touch on the right thigh.  X-rays 
showed minimal degenerative changes of the bodies of the 
fourth and fifth lumbar vertebrae.  The examiner who 
conducted the clinical examination reported a diagnosis of 
history of low back pain, rule out disc.

The veteran asserted in his NOD received in August 1998 that 
he had current disability from a back disorder which was 
related to an in-service back injury. He testified in October 
1998 that he injured his back in June 1952 during his active 
service and that he had continued to have symptoms of back 
pain ever since.  He also reported having current symptoms of 
numbness in his right great toe.  He claimed to have leg 
weakness.

The Board has reviewed the entire record and finds no 
evidence submitted since the May 1964 rating decision which 
is probative of whether the veteran has current disability 
from a low back disorder which is related to any disease or 
injury he incurred during his active military service.  In 
the absence of evidence that he has the expertise to render 
an opinion about the diagnosis of his current complaints and 
the relationship, if any, to the claimed in-service injury, 
the veteran's own assertions that he has current disability 
from a back disorder which is related to an in-service injury 
are afforded no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds that the veteran has 
not submitted new and material evidence to reopen the claim 
of entitlement to service connection for a low back disorder.



ORDER

The claim of entitlement to an increased ratings for 
urticaria is dismissed.

The claim of entitlement to service connection for a low back 
disorder is not reopened.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


